Citation Nr: 1818003	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-12 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected right ring finger disability.

2.  Entitlement to an initial compensable rating prior to April 22, 2014, for service-connected left ear hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 percent from April 22, 2014, for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In November 2016, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.  

This matter was remanded by the Board in May 2017 for additional development. 


FINDINGS OF FACT

1.  Prior to November 28, 2016, the residuals of an injury to the right ring finger was manifested by, at worst, limitation of motion, ankylosis at a 60 degree angle located at the proximal interphalangeal (PIP) joint, and no x-ray evidence of arthritis.

2.  From November 28, 2016, the residuals of an injury to the right ring finger are manifested by, at worst, productive of diminished functioning such that amputation with prosthesis would equally serve the Veteran.

3.  Prior to January 15, 2013, the Veteran's left ear hearing loss was manifested by hearing impairment corresponding to no higher than an auditory acuity of Level II.

4.  As of January 15, 2013, the Veteran's bilateral hearing loss has been manifested by hearing impairment corresponding to an auditory acuity of Level XI in the left ear and Level I in the right ear.


CONCLUSIONS OF LAW

1.  The Veteran is right-hand dominant.

2.  For the period prior to November 28, 2016, the criteria for the assignment of an initial compensable disability rating for residuals of an injury to the right ring finger have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71 4.71a, Diagnostic Codes 5003, 5155, 5227, 5230 (2017).

3.  For the period from November 28, 2016, the criteria for the assignment of a 10 percent disability rating, but no higher, for residuals of an injury to the right ring finger have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71 4.71a, Diagnostic Codes 5003, 5155, 5227, 5230 (2017).

4.  Prior to January 15, 2013, the criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.85, Diagnostic Code 6100 (2017).

5.  As of January 15, 2013, the criteria for a rating of 10 percent, but no higher, for bilateral hearing loss have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.21, 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA must notify the claimant of any information, including any medical or lay evidence, not previously provided to the VA that is necessary to substantiate the claim.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify was satisfied by several letters on record.  

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  38 U.S.C. § 5103A.  The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  

The June 2017 VA medical opinion reflects that the examiner reviewed the Veteran's pertinent medical history and offered an opinion supported by adequate rationale.  Therefore, the opinion is adequate for determining the appropriate disability rating.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  There is no indication that there exists any additional obtainable evidence that has a bearing on this case that has not been obtained.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103. 

II.  Legal Principles for Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Right Ring Finger Disability

The Veteran contends that he should be entitled to a compensable initial rating for his service-connected right ring finger disability.

During a June 2011 VA examination, the examiner diagnosed the Veteran with right ring finger condition status post injury with finger fusion and ankylosis with the proximal interphalangeal (PIP) joint bent at 60 degrees and distal interphalangeal (DIP) joint at 45 degrees.  The examiner noted that the Veteran is right-hand dominant.  On examination, the Veteran had no decrease in strength towards pulling, pushing, and twisting; no decrease in twisting, probing, writing, touching, and expression; and no deformities of the other digits.  Examination of the individual digits showed no ankylosis, limitation of motion, or decreased functioning after repetitive use for both thumbs, both index fingers, both long fingers, left ring finger, and both little fingers.  The examiner found that the Veteran had ankylosis at a 60 degree angle located at the PIP joint.  The examiner also found that the Veteran's right ring finger angulation was at a bent angle that does not interfere with other digit motion or hand motion.  Upon examination, the Veteran's initial range of motion was: DIP joint flexion to 45 degrees with pain at 45 degrees, metacarpophalangeal (MP) joint flexion to 90 degrees, and PIP flexion was not recorded.  The Veteran's repetitive use range of motion was DIP joint flexion to 45 degrees, MP joint flexion to 90 degrees, and PIP flexion to 60 degrees.  The examiner found that the right joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted that a radiological examination of the hand showed no acute skeletal injury, status post fusion of the PIP joint of the fourth finger with about 60 degrees flexion at this joint, and minor arthritic changes seen in the first MP joint.  The examiner noted that the condition impacted the Veteran's ability to grip objects.  At the examination, the Veteran reported flare-ups as often as 4 times per week, each lasting approximately 15 minutes.  The flare-ups were precipitated by physical activity or spontaneous, and could be alleviated by rest.  During flare-ups, the Veteran stated that his right ring finger was unusable and the limitation of motion of the joint was described as permanently fused.

In April 2014, a radiological examination of the hand showed that the bones were well mineralized, noted fusion and flexion deformity at the PIP joint of the fourth digit, and found no acute abnormality.

During a May 2014 VA examination, the examiner diagnosed the Veteran with status post right ring finger fracture status post fusion.  The examiner noted that the Veteran is right-handed.  The examiner found that the Veteran had limitation of motion or evidence of painful motion for the right ring finger only.  On examination, the examiner found that painful motion of right ring finger began at a gap of less than 1 inch, with no limitation of extension.  The examiner found no limitation of extension or evidence of painful motion for the index or long fingers and normal muscle strength bilaterally.  The examiner found that the Veteran had PIP joint ankylosis in full extension that did not result in limitation of motion of other digits or interference with overall function of the hand.  The examiner also found that the Veteran does not have functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that the Veteran's right ring finger condition affected his ability to grip.  The examiner stated that during a flare-up, the Veteran's range of motion loss was approximately 5 degrees in the right ring finger.

At the November 2016 hearing, the Veteran reported difficult gripping, hand fatigue, and numbness in his right ring finger when he uses his right hand.  At the hearing, the Veteran stated that his right ring finger was stuck in a bent position, which he guessed was at about a 90 degree angle.  He stated that he was told that his joint was completely fused and that he had no range of motion in the right ring finger.  The Veteran reported that his finger was not even able to spasm. 

During a June 2017 VA examination, the examiner diagnosed the Veteran with degenerative arthritis and ankylosis of right ring finger.  The examiner stated that he was unable to test the right hand because the right ring finger PIP joint was fused, which resulted in the finger being locked at an angle.  The examiner found that the right ring finger was not ankylosed at the MCP joint and was ankylosed at the PIP joint at 70 degrees of flexion, with angulation of a bone and no rotation of a bone.  The examiner found that the Veteran and full muscle strength and that his right ring finger disability did not result in limitation of motion of other digits or interference with overall function of the hand.  The examiner found that the Veteran's right ring finger functioning was so diminished that amputation with prosthesis would equally serve the Veteran because its current state it did not serve its natural function.  The examiner noted that imaging studies showed mild degenerative changes throughout the PIP joints and a significant flexion deformity with complete fusion at the PIP joint of the ring finger.  The examiner stated that the Veteran reported that his right ring finger prevented him from typing at a keyboard, which sometimes resulted in his finger getting jammed or hooked on the keyboard with sudden pain, which impeded his work as a computer programmer.  The examiner concluded that for practical purposes, the Veteran would be better off to have his right ring finger removed as its current shape and lack of function were getting more in the way of his typing and bringing more attention to the finger than if it is not there.

Legal Principles and Analysis

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Because Veteran is right-hand dominant, the rating criteria for the major extremity will be used.  

Service connection for right ring finger disability was granted under Diagnostic Code 5227 in a January 2006 rating decision.  A 0 percent rating was assigned from September 16, 2004.  The Veteran has a current diagnosis of ankylosis of the right ring finger and degenerative arthritis. 

Diagnostic Code 5003 provides ratings for degenerative arthritis.  Degenerative arthritis established by X-ray findings are rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensably disabling under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  In the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  In Notes (1) and (2) in Diagnostic Code 5003, it is indicated these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5227, the sole and maximum evaluation of zero percent is assigned for favorable or unfavorable ankylosis of the major or minor ring finger.  A note accompanying the Diagnostic Code 5227 states that the Board should also consider whether an evaluation as amputation is warranted or whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.

Under Diagnostic Code 5230, the sole and maximum evaluation of zero percent is assigned for any limitation of motion of the major or minor ring finger. 

In evaluating this case, the Board is cognizant of the limit set forth by the amputation rule, which states that the combined rating for a disability shall not exceed the rating for amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  In this case, the rating for the ring finger disability at issue must not exceed ratings assigned for amputation of this finger.  Diagnostic Code 5155 contemplates amputation of the ring finger, and a 20 percent rating is assigned for major or minor hand ring finger amputation with metacarpal resection (more than half the bone lost).  Without resection of the metacarpal, amputation at the proximal interphalangeal joint or proximal thereto warrants a rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5155. 

The Board finds that the preponderance of the evidence of record weighs against the assignment of a rating in excess of 0 percent for the service-connected right ring finger disability prior to November 28, 2016.

For the period prior to November 28, 2016, the probative evidence of record, including the June 2011 and May 2014 VA examinations, reflects the residuals of an injury to the right ring finger was, at worst, productive of limitation of motion, ankylosis at a 60 degree angle located at the PIP joint, and no x-ray evidence of arthritis.  Both reports noted ankylosis of the right ring finger and limitation of motion, which are conditions that are noncompensable.  38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230.  Notably, neither examiner found that the Veteran had functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  As X-ray evidence of arthritis was not demonstrated until an June 2017 radiology report, a compensable disability rating under Diagnostic Code 5003 based on arthritis is not warranted. 

In this case, prior to November 28, 2016, the Board observes that the applicable Diagnostic Codes 5227 and 5230 only provide for a 0 percent rating, either when there is ankylosis (irrespective of whether it is favorable versus unfavorable) or any limitation of motion of the major or minor ring finger.  Id.  Moreover, the evidence of record prior to November 28, 2016 does not reflect that the right hand had muscle atrophy, ankylosis, or any other limitations in motion as a result of his service-connected right ring finger.  For this time period, the Veteran is been assigned the maximum disability rating available based on symptomatology that includes limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45. 

The preponderance of the competent evidence of record does not support the grant of a rating in excess of 0 percent prior to November 28, 2016 for the service-connected right ring finger disability.  In reaching this conclusion, the benefit of the doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim for an increase, that doctrine is not applicable.  38 C.F.R. § 4.3.

For the period from November 28, 2016, the probative evidence of record, including the hearing testimony and the June 2017 VA examination, reflects the residuals of an injury to the right ring finger disability have been, at worst, productive of diminished functioning such that amputation with prosthesis would equally serve the Veteran. 

Given the June 2017 finding that the Veteran's right ring finger functioning is so diminished that amputation with prosthesis would equally serve the Veteran, the Board believes that it is best to rate the Veteran by analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5155, covering amputation of the ring finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5227, Note.  This Diagnostic Code provides a 10 percent rating for amputation without metacarpal resection at the PIP joint.  

At the November 2016 hearing, the Veteran reported that his right ring finger was unable to move, voluntarily or involuntarily.  The hearing was the first instance on record that the Veteran was wholly unable to rotate his right ring finger.  The June 2017 examiner found that the Veteran would be better off having his right ring finger amputated because the shape and lack of functionality interferes with his life more than if it were amputated.  The examiner found that the right ring finger was ankylosed at PIP at 70 degrees of flexion, with no rotation of a bone.  

Based on the foregoing, the Board will rate the Veteran's right ring finger as though it were amputated at the PIP joint, which is rated at 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5155.  The Board finds no evidence of record that supports a finding of an amputation with more than one-half of the bone lost and therefore finds a 20 percent evaluation is not warranted.  Id.

Therefore, for the period from November 28, 2016, a 10 percent disability rating, but no higher, is warranted. 

In this case, the Board observes that the 10 percent disability rating is the maximum possible rating assignable for the Veteran's right ring finger disability, as the amputation rule provides that disability ratings must not exceed ratings assigned for amputation of this finger.  38 C.F.R. §§ 4.68, 4.71a, Diagnostic Code 5155.

Accordingly, the Veteran's residuals of an injury to the right ring finger warrants a 10 percent, but no higher, disability rating under Diagnostic Code 5155 from November 28, 2016.  38 C.F.R. §§ 4.3, 4.7, 4.71a; Alemany v. Brown, 9 Vet. App. 518 (1996).

IV.  Hearing Loss

The Veteran contends that he should be entitled to a compensable initial rating for the service-connected left ear hearing loss prior to April 22, 2014, and a rating in excess of 10 percent from April 22, 2014 for service-connected bilateral hearing loss.

Disability ratings for service-connected hearing impairments are determined through a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  See 38 C.F.R. § 4.85.  The appropriate auditory level is identified as the point where the percentage of speech discrimination and puretone threshold average intersect.  Id.  The regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels (dB) or more, the Roman numeral designation will be determined from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Likewise, a Roman numeral designation will be determined from either Table VI or Table VIA, whichever results in the higher numeral, when the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86 (b).  For speech recognition scores to be valid for VA disability rating purposes, an examiner must utilize the Maryland CNC word list in performing the examination.  38 C.F.R. § 4.85(a).

Factual Background

During a June 2011 VA examination, the examiner diagnosed the Veteran with left ear hearing loss and bilateral tinnitus.  The Veteran was afforded an audiogram.  The results were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
15
LEFT
95
90
75
40
35

Speech audiometry revealed speech recognition ability of 96 percent in the left ear and of 100 percent in the right ear, using the Maryland CNC Test.  Considering that the Veteran's left ear manifested in an average puretone threshold of 60, with 96 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level II impairment.  The Veteran's right ear hearing loss was not service-connected, and therefore is considered to be Level I impairment.  38 C.F.R. § 4.85(f).

During an April 2014 VA examination, the examiner diagnosed the Veteran with left ear mixed hearing loss and right ear conductive hearing loss.  The results of the Veteran's audiogram were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
30
20
105
105
105
100
90
85

Speech audiometry revealed speech recognition ability of 10 percent in the left ear and of 100 percent in the right ear, using the Maryland CNC Test.  Considering that the Veteran's left ear manifested in an average puretone threshold of 95, with 10 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his left ear hearing loss to be Level XI impairment.  Considering that the Veteran's right ear manifested in an average puretone threshold of 27.5, with 100 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.

At a January 2013 audiology consultation, the examiner diagnosed the Veteran with left ear mixed hearing loss and right ear normal hearing.  The examiner found that the Veteran's left ear puretone thresholds were severe rising to within normal limits at 4000 Hertz, sloping to moderate/severe mixed hearing loss.  The examiner found that the Veteran's right ear puretone thresholds were within normal limits through 6000 Hertz, with moderate loss at 8000 Hertz.  The examiner found the Veteran's word recognition score to be 0 percent at 105 decibel hearing loss on the left ear and 96 percent at the 65 decibel hearing loss on the right ear. 

During a June 2017 VA examination, the examiner diagnosed the Veteran with left ear mixed hearing loss and right ear sensorineural hearing loss in frequency range 500-4000 Hertz and 6000 Hertz or higher.  The results of the Veteran's audiogram were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
30
25
LEFT
95
90
80
70
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear, using the Maryland CNC Test.  The examiner could not test the speech recognition ability of the left ear because the presentation level exceeded 100 decibels, which is contrary to the Compensation and Pension testing criteria.  Considering that the Veteran's left ear manifested in an average puretone threshold of 71.25, with speech discrimination that could not be tested, reference to 38 C.F.R. § 4.85, Table VIA, shows his left ear hearing loss to be Level VI impairment.  Considering that the Veteran's right ear manifested in an average puretone threshold of 22.5, with 94 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows his right ear hearing loss to be Level I impairment.

Analysis

Service connection for left ear hearing loss was granted in a January 2006 rating decision.  A 0 percent rating was assigned from September 16, 2004.  In a June 2014 rating decision, the RO granted service-connection for the Veteran's right ear hearing loss, combined the left ear hearing loss and the right ear hearing loss as one disability, and assigned a 10 percent rating for bilateral hearing loss.

Upon review of the evidence of record, the Board finds that a compensable rating for the Veteran's service-connected bilateral hearing loss prior to January 15, 2013, is not warranted.  Applying the clinical findings of the June 2011 VA audiological examination to Table VII, i.e., Roman numeral II in the left ear and Roman numeral I in the right ear (which was not service-connected at the time), respectively, a noncompensable evaluation is assigned.  Specifically, the point where the Roman numeral designation for each ear from the examinations intersects indicates a zero percent evaluation.

The Board has considered the various lay statements from the Veteran attesting to the impact of his hearing loss, i.e. difficulty understanding speech.  However, the Veteran, while competent to report symptoms associated with hearing loss, is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under DC 6100 because such an opinion requires medical expertise, i.e., training in evaluating hearing impairment, which he has not shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the Board finds the medical evidence of record to be more probative.  

The Board is sympathetic to the Veteran's position that a compensable rating prior to January 15, 2013, is warranted for his service-connected left ear hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant a compensable rating during the appeal period.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a compensable schedular rating for left hearing loss; and therefore, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In addition, the Board notes staged ratings have been considered, but because there is no objective evidence that the Veteran's disability was more disabling than warranted by the noncompensable rating assigned at any prior to January 15, 2013, a staged rating is not warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Next, the Board turns to whether a rating in excess of 10 percent at any point since January 15, 2013, is warranted.  Upon review of the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected bilateral hearing loss since January 15, 2013, is not warranted. 

Applying the clinical findings of the January 2013 audiology consultation and the April 2014 and June 2017 VA audiological examinations, separately, to Table VII a rating of 10 percent, but no higher, is warranted for the entire period since January 15, 2013.  See also Fenderson v. West, 12 Vet. App. 119 (1999).  Specifically, the point where the Roman numeral designations for each ear, at each examination, intersect indicates a 10 percent evaluation.  The Board notes that the provisions of 38 C.F.R. § 4.86 were considered and applied, where appropriate; however, a rating in excess of 10 percent at any point since January 15, 2013, was still not warranted. 

The Board notes that the January 2013 audiology consultation measured the Veteran's hearing at 6000 Hertz and 8000 Hertz and did not provide the decibel hearing loss at each frequency tested.  Hearing impairment for VA purposes are solely based on the puretone threshold averages at 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(d).  In applying the benefit-of-the-doubt doctrine, and noting that the subsequent audiological examinations warrant a 10 percent rating, the Board finds a 10 percent disability rating from January 15, 2013, is warranted.  See 38 C.F.R. § 4.7.

The Board has considered the various lay statements from the Veteran attesting to the impact of his hearing loss, i.e. difficulty understanding speech.  However, for the reasons previously mentioned, the Veteran is not competent to report that his hearing acuity is of sufficient severity to warrant a higher evaluation under DC 6100.  As such, the Board finds the medical evidence of record to be more probative.

Again, the Board is sympathetic to the Veteran's position that a rating in excess of 10 percent disabling is warranted for his service-connected bilateral hearing loss.  However, the audiometric examination results, as compared to the rating criteria, do not warrant such a rating during the appeal period.  Accordingly, the Board finds that a rating of 10 percent, but no higher, is warranted from January 15, 2013.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for right ring finger disability for the period prior to November 28, 2016, is denied. 

Entitlement to a disability rating of 10 percent, but no higher, for right ring finger disability for the period from November 28, 2016, is granted.

Entitlement to a compensable rating prior to January 15, 2013, for left ear hearing loss is denied.

Entitlement to a disability rating of 10 percent, but no higher, for bilateral hearing loss for the period from January 15, 2013, is granted.




____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


